IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

DAVID MERRITT,
Petitioner,

Vv. Civil Action No. 13-1734-CFC
DANA METZGER, Warden

and ATTORNEY GENERAL OF
THE STATE OF DELAWARE,

Respondents.

 

MEMORANDUM
I. INTRODUCTION
In 2010, a Delaware Superior Court jury convicted Petitioner David Merritt of

eight counts of first degree rape, one count of continuous sexual abuse of a child, and
two counts of first degree unlawful sexual contact. See Merritt v. State, 12 A.3d 1154
(Table), 2011 WL 285097, at *1-2 (Del. Jan. 27, 2011). The convictions stemmed from
Petitioner's sexual abuse of his older daughter. He was sentenced to a total of 127
years of imprisonment. The Delaware Supreme Court affirmed Petitioner's convictions
on direct appeal. /d. at *4.

Petitioner filed a § 2254 petition challenging his 2010 convictions, which the
Honorable Gregory M. Sleet denied in March 2017. (D.1. 42; D.I. 43) The
Memorandum Opinion and Order denying the Petition also explicitly declined to issue a

certificate of appealability. /d. After the dismissal of his habeas Petition, Petitioner filed
a separate motion requesting a certificate of appealability with respect to the denial of
his ineffective assistance of counsel and insufficient evidence claims. (D.I. 44) That
motion was denied. (D.I. 49) Petitioner appealed the denial of his habeas Petition, and
the Third Circuit Court of Appeals refused to grant a certificate of appealability and
dismissed the appeal. (D.I. 48)

Presently pending before the Court is Petitioner's Rule 60(b)(6) Motion to
Reconsider the 2017 Refusal to Issue a Certificate of Appealability. (D.I. 50)
ll. STANDARD OF REVIEW

A motion for reconsideration should be granted to correct manifest errors of law
or fact or to present newly discovered evidence. See Harsco Corp. v. Zlotnicki, 779
F.2d 906, 909 (3d Cir. 1985). Accordingly, a court may grant a motion for
reconsideration if the moving party shows one of the following: (1) an intervening
change in the controlling law; (2) the availability of new evidence that was not available
when the court issued its order; or (3) the need to correct a clear error of law or fact or
to prevent a manifest injustice. See Max’s Seafood Café v. Quinteros, 176 F.3d 669,
677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d
1194, 1218 (3d Cir. 1995)). A motion for reconsideration is not appropriate to reargue
issues that the court has already considered and decided. See Brambies USA Inc. v.
Blocker, 735 F. Supp. 1239, 1240 (D. Dei. 1990).
lll. DISCUSSION

In the instant Rule 60(b)(6) Motion, Petitioner argues that Judge Sleet erred in

failing to issue a certificate of appealability with respect to the denial of his ineffective
assistance and insufficient evidence claims. Since the Rule 60(b)(6) Motion essentially
re-asserts the same arguments already considered and rejected in 2017 with respect to
the original denial of a certificate of appealability and Petitioner's subsequent appeal,
the Motion does not warrant reconsideration of the 2017 refusal to issue a certificate of
appealability. In addition, the instant Rule 60(b)(6) Motion does not assert any
intervening change in law, the availability of previously unavailable evidence, or a “clear
error of law’ of the sort that would compel reconsideration of the prior refusal to issue a
certificate of appealability. Accordingly, the Court will deny the Rule 60(b)(6) Motion.
IV. CONCLUSION

For the reasons set forth above, the Court will deny the instant Rule 60(b)(6)
Motion. The Court will also decline to issue a certificate of appealability because
Petitioner has failed to make a “substantial showing of the denial of a constitutional
right.” See 28 U.S.C. § 2253(c)(2); 3d Cir. LA.R. 22.2 (2011); United States v. Eyer,

113 F.3d 470 (3d Cir. 1997). A separate Order will be entered.

 

aretha STATES Go JUDGE
